TERM SHEET AGREEMENT




This Term Sheet Agreement ("Agreement") is made as of August 16, 2013 (the
"Effective Date") between Prestige Cruise Holdings, Inc., a Panamanian
Corporation with an address of 8300 NW 33rd Street Suite 100, Miami, FL 33122
(“PRESTIGE”), and Poly Shield Technologies, Inc., a Delaware Corporation, with
an address at 428 Plaza Real, Suite 419, Boca Raton, FL 33432  ("PST”).




WHEREAS PRESTIGE wishes to purchase and have installed one or more PST marine
bio-fuel scrubbers the PST proprietary DSOX-15 Fuel Scrubbers (DSOX-15 Scrubber)
for the purchase price specified in the Confidential Price Summary, and subject
to the terms and conditions set forth in this Agreement;




WHEREAS the Parties intend to negotiate in good faith regarding a definitive
sales and purchase agreement contract (the "Definitive Agreement") for the
purchase, sale and installation of Fuel Scrubbers;




WHEREAS the Parties agree that this Term Sheet Agreement is intended to create
binding legal and contractual obligations of the Parties with respect to matters
set forth herein, and upon the breach by a Party of its obligations in any
material respect, the injured Party shall have such rights and remedies with
respect thereto as are available to it under applicable law.




NOW THEREFORE in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the Parties agree as follows:




1.

Definitive Agreement; Binding Effect. The Parties have engaged in negotiations
and reached agreement in principle to enter into a Definitive Agreement which
would have an effective date on or before August 30th, 2013.  The terms and
conditions attached hereto as Exhibit A set forth the agreement of the Parties
in principal with respect to the terms which will form the basis of the
Definitive Agreement. The Definitive Agreement will contain mutually agreeable
terms and conditions consistent with this Term Sheet Agreement.




2.

Negotiation of Agreement.  The Parties shall use their best efforts to complete
negotiations and execute the Definitive Agreement on or before Aug 30th, 2013.
Upon execution and delivery of the Definitive Agreement, this Term Sheet
Agreement shall be superseded thereby and the rights and obligations of the
Parties shall be governed by the Definitive Agreement.














1




--------------------------------------------------------------------------------




3.

Confidentiality.  Except as provided herein, the existence and the terms of this
Term Sheet Agreement and the Definitive Agreement contemplated herein shall be
maintained in confidence by the Parties hereto and their respective officers,
directors and employees. The Parties hereby agree that prior to the execution of
the Definitive Agreement no discussions will take place with respect to the
terms of the Definitive Agreement with third parties except for the purpose of
either Party announcing to its employees that a new Definitive Agreement will be
executed. No further communications shall be made with reference to the terms of
this Term Sheet Agreement except as compelled to be disclosed by judicial or
administrative process or by other requirements of law, legal process, rule or
securities regulation.




4.

Expenses.  Each Party shall pay its own fees and expenses and those of its
agents, advisors, attorneys and accountants with respect to the negotiation of
this Term Sheet Agreement and the transactions contemplated, whether or not the
Parties enter into a Definitive Agreement.




5.

No Other Agreements; No Third Party Beneficiary.  The Parties agree that as of
this date there are no oral or written representations, agreements or
understandings concerning the subject matter of this Term Sheet Agreement or the
transactions contemplated herein. No person or entity other than the Parties to
this Term Sheet Agreement shall have any rights under this Term Sheet Agreement.




6.

Governing Law; Language. This Term Sheet Agreement shall be governed by and
construed in accordance with the laws of Florida applicable to contracts wholly
made and performed in such jurisdiction without regard to any choice of law
principles that would dictate the application of the laws of another
jurisdiction, except that a Party may seek temporary injunctive relief in any
venue of its choosing.. The governing language of this Term Sheet Agreement
shall be English.




7.

Severability.  If any provision of this Term Sheet Agreement shall be determined
to be contrary to law and unenforceable by any court, the remaining provisions
shall be severable and enforceable in accordance with their terms.




8.

Counterparts.  This Term Sheet Agreement may be signed in counterparts, each of
which shall constitute one and the same instrument. The Parties may sign this
Term Sheet Agreement in their respective cities and exchange signature pages by
facsimile or email.  Such facsimile or email signatures shall be deemed
originals and shall have the same effect as original signatures.




9.

Modification.  This Term Sheet Agreement cannot be modified or superseded except
by a writing signed by authorized representatives of both Parties.











2




--------------------------------------------------------------------------------




10.

Assignment.  This Term Sheet Agreement binds and inures to the benefit of the
Parties' successors and assigns.  This Term Sheet Agreement is not assignable,
delegable, sublicenseable or otherwise transferable by either Party in whole or
in part without the prior written consent of the other Party. Any transfer,
assignment, delegation or sublicense by a Party without the other Party’s prior
written consent is invalid.




11.

Notice.  All notices given pursuant to this Term Sheet Agreement shall be in
writing and shall be accomplished by courier delivery, certified mail (R.R.R.),
or facsimile followed by postmark within 2 days.  Any such notice shall be
treated as having been given on the date of actual receipt.  All such notices
shall be sent as follows:




If to PRESTIGE:




Attn: Mr. Robin Lindsay

PRESTIGE Cruise Holdings, Inc.

8300 NW 33rd Street, Suite 308

Miami, Florida 33122




Copy to Jill Guidicy, Esq.




If to Poly Shield:




Attn: Rasmus Norling, President and CEO

Poly Shield Technologies, Inc.

428

Paza Real, Suite 419

Boca Raton, Florida 33432




12.

Facsimile or Emailed Signatures.  The Parties agree that facsimile or emailed
signatures shall be deemed valid and binding upon the Parties and shall have the
same force and effect as original signatures to this Term Sheet Agreement.




















3




--------------------------------------------------------------------------------




IN WITNESS WHEREOF the Parties hereto have duly executed this Term Sheet
Agreement as of the day, month and year first above written.

 

ACKNOWLEDGED AND AGREED:




Prestige Cruise Holdings, Inc.




By: _/s/ Robin Lindsay


Print Name:  Robin Lindsay


Title: Executive V.P. Vessel Operations


Poly Shield Technologies, Inc.


By:  /s/ Rasmus Norling


Print Name:  Rasmus Norling


Title:  President / CEO


































 





4




--------------------------------------------------------------------------------

EXHIBIT A




DEFINITIVE AGREEMENT PROVISIONS




This Exhibit A is an integral part of the attached Term Sheet Agreement between
Prestige Cruise Holdings, Inc. (PRESTIGE), and Poly Shield Technologies, Inc.
(PST), which Term Sheet Agreement is incorporated herein by this reference as
though fully setout herein.

The provisions contained herein in this Exhibit A set forth the terms which will
form the basis of the definitive agreement in the form of a Sales and Purchase
Agreement (Definitive Agreement) to be entered into by the Parties.  It is
agreed that this Term Sheet Agreement and this Exhibit A are intended to create
binding legal and contractual obligations of the Parties with respect to matters
set forth herein.  The Definitive Agreement will contain mutually agreeable
terms and conditions consistent with this Term Sheet Agreement and this Exhibit
A.



1.

The Parties shall use their best efforts to complete negotiations and execute
the Definitive Agreement on or before Aug 30th, 2013.  Upon execution and
delivery of the Definitive Agreement, this Term Sheet Agreement and Exhibit A
shall be superseded thereby and the rights and obligations of the Parties shall
be governed by the Definitive Agreement.



2.

PST agrees to sell and install its DSOX-15 Fuel Scrubbers to PRESTIGE in
accordance with the terms and conditions provided herein.



3.

Purchase Price for DSOX-15 Fuel Scrubber, and any terms of finance, shall be as
specified in the Confidential Price Summary.   




4.

Engineering and installation for each DSOX-15 Scrubber shall be the
responsibility of PST.




5.

Upon receipt of the required deposit PST shall order all system parts and
components required for the assembly of the DSOX-15 Scrubber(s), and PST shall
commence installation of the initial Scrubber(s) within sixty (60) days of
receipt of all parts and components for the assembly of the DSOX-15 Scrubber(s)
ordered by PRESTIGE.  




6.

Cost of certification for the DSOX-15 Scrubber(s) installations shall be the
responsibility of PRESTIGE. Provided, in the event certification is not
obtained, PST agrees to credit the actual purchase payments made by PRESTIGE for
such DSOX-15 Scrubber(s) together with all approved costs PRESTIGE expended on
such certification toward the purchase price of an exhaust scrubber.  Such
credit will apply toward the purchase of the exhaust scrubber for the purchase
price specified in the Confidential Price Summary, and in accordance with the
terms to be provided to PRESTIGE in the Definitive Agreement.








5




--------------------------------------------------------------------------------




7.

PST will oversee all necessary testing requirements and take responsibility for
the completion of the certification(s) of the installed DSOX-15 Scrubbers.  All
Parties will comply with testing requirements and requests.




8.

PST will, upon completion of the installation of the DSOX-15 Scrubber(s), supply
PRESTIGE with all necessary operating and maintenance manuals.  PST will also
provide sixteen (16) training hours per installation on operating and
maintaining the DSOX-15 Scrubber(s), with a maximum of four (4) trainees.




9.

PRESTIGE acknowledges that it has no rights or interest in PST scrubber
technology or any rights or interest in the DSOX-15 Fuel Scrubber technology
and/or any upgrades and/or modifications developed at anytime including but not
limited to the installations for PRESTIGE and/or the certification process.




10.

Upon entering into the Definitive Agreement, PST agrees to grant PRESTIGE the
option to purchase up to seven (7) additional DSOX-15 Scrubbers at the same
price and terms as are contained in this Term Sheet Agreement and any
superseding Definitive Agreement, and agrees such option shall remain available
to PRESTIGE until December 31, 2014. The intent by PRESTIGE to exercise this
option will require that all purchases under these terms and conditions be
committed to in writing, and that commitment must be delivered to PST and the
required deposits be received by PST no later than December 31, 2014.




11.

PST and PRESTIGE agree to keep the terms and conditions of this Term Sheet
Agreement, the Confidential Price Summary, and any superseding Definitive
Agreement confidential as it relates to the pricing of the DSOX-15 Fuel Scrubber
system, as well as any pricing submitted by PST for an exhaust scrubber, except
as compelled to be disclosed by judicial or administrative process or by other
requirements of law, legal process, rule or securities regulation.




12.

PRESTIGE agrees to keep confidential all technical and operational information
as it relates to the DSOX-15 Fuel Scrubber system, and to adhere to all terms in
the Non-Disclosure Agreement signed by the Parties.


























6


